Citation Nr: 0617346	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-26 061	)	DATE
	)
	)


THE ISSUE

Whether a September 30, 2003 decision of the Board of 
Veterans' Appeals should be reversed or revised on the ground 
of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  American Red Cross


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to August 1945; regular Philippine Army service from August 
1945 to May 1946; and New Philippine Scout service from July 
1946 to March 1949.  This matter comes to the Board of 
Veterans' Appeals (Board) under 38 U.S.C.A. § 7111 (West 
2002), pursuant to a July 2004 motion by the moving party 
alleging clear and unmistakable evidence (CUE) in a September 
30, 2003 decision, wherein the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for entitlement to service connection for 
pulmonary tuberculosis.


FINDINGS OF FACT

1.  By a decision entered September 30, 2003 the Board found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for pulmonary tuberculosis.  

2.  The September 30, 2003 Board decision was supported by 
the evidence then of record, and was consistent with the 
applicable law and regulations existing at that time.


CONCLUSION OF LAW

The Board's decision of September 30, 2003 was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1403 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a September 30, 2003 Board decision 
that denied his application to reopen a claim of entitlement 
to service connection for pulmonary tuberculosis was clearly 
and unmistakably erroneous.  Initially, it is noted that, 
generally, VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
However, a claim of CUE is not a claim or application for VA 
benefits.  Therefore, although the VCAA is generally 
applicable to all claims filed on or after the date of its 
enactment, it is not applicable to CUE claims.  See Livesay 
v. Principi, 15 Vet. App. 165 (2001).  In any event, the 
Board has afforded the moving party an opportunity to offer 
argument and support the motion.  VA has no further duty to 
assist or notify the moving party, and no further discussion 
of the VCAA is required.


Pertinent Regulations

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2005).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111(a) (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2005).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  See 38 C.F.R. § 20.1403(d); see also Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a) (2005).  See Disabled American Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000) (Federal Circuit upheld 
validity of Board CUE regulations with the exception of 38 
C.F.R. § 20.1404(b)).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  



Procedural History

The veteran submitted his original claim for disability 
compensation benefits in July 1958, claiming service 
connection for pulmonary tuberculosis.  The RO issued a 
rating decision in January 1959 that denied service 
connection for pulmonary tuberculosis on the basis that there 
was no objective clinical evidence of findings of pulmonary 
tuberculosis in service, at service separation, or within the 
3 year presumptive period.  Based primarily on the finding 
that there were no objective clinical findings of pulmonary 
tuberculosis until 1958, 9 years subsequent to service 
separation, the RO concluded that service connection was not 
warranted.  The RO also concluded that while the veteran's 
private physician's letter, noting from memory that the 
veteran had been treated for pulmonary tuberculosis in 1949, 
was not probative because it was not accompanied by objective 
clinical evidence such as a chest x-ray or laboratory 
results.  Notice of the rating action was provided the same 
month.  

The veteran again claimed service connection for pulmonary 
tuberculosis in February 2001.  The RO denied service 
connection in June 2002 on the basis that no new and material 
evidence had been submitted; it was determined that the 
evidence submitted was cumulative and redundant of that 
already of record.  The veteran submitted a notice of 
disagreement in July 2002, asserting that the evidence 
submitted was in fact new evidence.  The statement of the 
case in August 2002 found that although some of the evidence 
submitted was new, it was not material, as it did not include 
objective clinical medical evidence that the veteran had been 
diagnosed with pulmonary tuberculosis in service or within 
the 3 year presumptive period, or an opinion relating the 
veteran's current pulmonary tuberculosis to service.  

The veteran's substantive appeal was received in September 
2002.  The veteran asserted that he was treated for back 
pain, severe cough, and high fever during service, and that 
his private physician's notes from 1972 showed that the 
veteran was treated for pulmonary tuberculosis in 1950.  

The Board issued a decision, dated September 30, 2003.  The 
issue on appeal was whether new and material evidence had 
been submitted to reopen a claim for service connection for 
pulmonary tuberculosis.  The Board reviewed both the evidence 
of record at the time of the January 1959 rating decision, 
and the evidence submitted since that date.  The Board found 
that the evidence submitted since the January 1959 rating 
decision was not material, as it either was redundant of that 
already submitted, showing postservice treatment of pulmonary 
tuberculosis, but not within the presumptive period, or 
failed to provide a nexus opinion linking the veteran's 
current pulmonary tuberculosis to his military service.  
Therefore, the Board denied the veteran's claim to reopen the 
issue of entitlement to service connection for pulmonary 
tuberculosis.

In his motion for reconsideration of the September 2003 
decision, the veteran argued that the first objective 
evidence of pulmonary tuberculosis was in 1947, during 
service, not in 1962, as noted in the Board decision.

Through correspondence in July 2004, the veteran submitted a 
motion for revision of the September 2003 decision on the 
basis of CUE.  The same month, the veteran was apprised of 
the pertinent regulations and the requirement to submit a 
proper motion challenging the September 2003 Board decision.  
Additionally, the Board notified the veteran's representative 
that he had 30 days to submit additional argument, or to 
submit a request to review the claims file.  No response was 
received from the veteran's representative within the 30 day 
period.

Also in July 2004, the veteran was informed that his request 
for review of the September 2003 Board decision had been 
received and docketed.  The letter referred the veteran to 
the pertinent regulations and he was urged to review the 
regulations.  The veteran submitted a response to the Board's 
July 2004 letter in October 2004, and requested an updated as 
to the status of his appeal in December 2004, July 2005, and 
February 2006.  



Analysis

As noted above, the regulations pertinent to the reopening of 
finally decided claims, based on the submission of new and 
material evidence, for claims filed prior to August 29, 2001, 
define new and material evidence as 

evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).  

In reviewing the veteran's arguments of why there was CUE, 
the Board finds that when the September 2003 decision was 
rendered, the Board thoroughly reviewed all of the evidence 
of record, including evidence of record at the time of the 
January 1959 decision, and that which was submitted since the 
January 1959 decision.  The evidence of record prior to the 
last final rating decision in January 1959 included service 
medical records, showing hospitalization in May and June 1958 
for possible appendicitis, following complaints of lower 
right quadrant pain, but is devoid of any findings of 
tuberculosis or other pulmonary disorders, including on chest 
x-ray in March 1949; a lay statement from B.E.; and letters 
from Dr. J. A., the veteran's private physician, reporting 
from memory that the veteran was diagnosed with pulmonary 
tuberculosis in 1949, 1952, and 1958.  The evidence submitted 
since the January 1959 rating decision included private 
treatment records showing treatment for pulmonary 
tuberculosis dated in March 1971, April 1971, and May 1989; a 
letter from the veteran's private physician, Dr. J. A., 
noting from memory treatment for pulmonary tuberculosis in 
1950; a letter from the veteran's private physician, Dr. S. 
A., noting from memory treatment for pulmonary tuberculosis 
in 1958; a letter from the veteran's private physician, Dr. 
P., dated in February 2002; and a lay statement from R.M.  

The Board's September 2003 finding that evidence submitted 
since the January 1959 rating decision was cumulative 
evidence, and therefore was not new evidence, was 
supportable.  The grounds on which the September 2003 Board 
decision declined to reopen the veteran's claim were that 
there was still no objective clinical evidence - 
radiological, laboratory, or otherwise - that the veteran was 
diagnosed with pulmonary tuberculosis in service or within 
the presumptive period, and that no opinion of record related 
the veteran's current pulmonary tuberculosis to service.  
These grounds were not in error.  Although the veteran 
submitted letters from his private physicians, as detailed 
above, they do not contain laboratory, radiological, or other 
objective clinical medical evidence to confirm a pulmonary 
tuberculosis diagnosis during service or within the 
presumptive period.  As such, they are insufficient to show 
that such a diagnosis or treatment occurred during service or 
within the presumptive period subsequent to service.  See 38 
C.F.R. §§ 3.307, 3.374 (2005).  Additionally, there still had 
not been submitted a medical opinion showing evidence of a 
nexus between the veteran's current pulmonary tuberculosis 
and his military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

Accordingly, the Board finds that the September 2003 
determination that new and material evidence had not been 
submitted was supportable, because that evidence was not 
material in proving that the veteran had a diagnosis of 
pulmonary tuberculosis in service or within the presumptive 
period, or that his current pulmonary tuberculosis is related 
to service, it was not "new and material evidence."  See 38 
C.F.R. § 3.156(a) (2001).  

The veteran has not identified any error of the Board that, 
had it not been committed, would have compelled a different 
decision.  For the reasons articulated above, there was no 
CUE in the Board's decision.  Accordingly, the veteran's 
claim for CUE in the September 30, 2003 Board decision is 
denied.




ORDER

The motion alleging CUE in a September 30, 2003 Board 
decision that found that new and material evidence had not 
been received to establish entitlement to service connection 
for pulmonary tuberculosis, based on a finding of CUE in that 
decision, is denied. 



                       
____________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



